UNITED S"l`ATES DISTRICT COURT
FOR THE DISTRICT OF COLUI\/IBIA

 

 

CI“IRISTOPHER SANDERS, §
Plaintiff, §
v. § Civil Action No. 06-1411 (PLF)
DISTRICT OF COLUMBIA, et aim §
Defendants. §
)
QB_D§.B

Upon consideration of the parties’ recent joint status report, the Court directs the
parties to brief the question of Whether Sanders has exhausted his administrative remedies under
the Comprehensive Merit Personal Act (“Cl\/IPA”) by filing an appeal to the Office of Employee
Appeals (“OEA”). Administrative Law Judge Erie Robinson recently determined that the OEA
did not have jurisdiction over Sanders’s procedural due process claim, § Sanders v. D.C.
Metro. Poliee Dep’t. at 2~5 (O.E.A. Oct. 31, 2016) (OEA Matter No. 1601-0060-15)

[Dkt. 135-1}. In the joint status report, the parties dispute Whether Sanders has fully exhausted
his administrative remedies now that the OEA has issued a decision. B .loint Status Report at
2-3 (Dec. 9, 2016) [Dkt. 135].

Accordingiy it is hereby

ORDERED that the plaintiff shall file a brief of no more than eight pages on or
before lanuary 24, 2017, regarding Whether a plaintiff must appeal an OEA decision to the D.C.
Superior Court and then the D.C. Court of Appeais in order to exhaust his administrative

remedies under the CMPA; and it is

FURTHER ORDERED that the defendants shall file a response of no more than
eight pages on or before February 7, 2017.

SO ORDERED.

PAUL L. FRIEDMAN
United States District Judge

DATE: /9" am \U°